 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal581, International Brotherhood of ElectricalWorkers,AFL-CIOand National Telephone andSignal Corporation and CommunicationsWorkersof America,AFL-CIO and Local 1272,Communi-cationsWorkers of America,AFL-CIO. Case 22-CD-276March 31, 1976DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by National Telephone and SignalCorporation, herein called National Telephone, al-leging that Local 581, International Brotherhood ofElectricalWorkers, AFL-CIO, herein called Local581, has violated Section 8(b)(4)(D) of the Act, byengaging in certain proscribed activities with an ob-ject of forcing or requiring National Telephone toassign disputed work to employees represented byLocal 581 rather than to employees represented byLocal 1272, Communications Workers of America,AFL-CIO, herein called CWA.A duly scheduled hearing was held before HearingOfficerGeorge H. Abrams on October 2 and 23,1975, and November 6, 7, and 11, 1975. All partiesdesiring to do so appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, Local 581 andCWA filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.1.THE BUSINESSOF THE EMPLOYERNational Telephone is a corporation engaged inthe business of installing intercom and paging sys-tems, telephones, and related communications sys-tems. During the preceding 12-month period Nation-alTelephone purchased, transferred, and deliveredto its New York office electrical wires and othergoods and materials, valued in excess of $50,000,from other enterprises located within New Yorkwhich had received the same goods and materials ininterstate commerce directly from States in the Unit-ed States other than New York. We find that Nation-alTelephone is an employer within the meaning ofSection 2(2) of the Act. We further find that NationalTelephone is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that it willeffectuate the purposes of the Act to assert jurisdic-tion herein.11.LABOR ORGANIZATIONSThe parties stipulated, and we find, that the Com-munications Workers of America, its Local 1272, andLocal 581 IBEW are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA. TheWork in DisputeThe parties stipulated that the work in dispute in-volves the wiring for and installation of horns, ceilingspeakers,microphones,and intercom units for a pub-lic address system at the United Parcel Service, Inc.,799 Jefferson Road,Parsippany,New Jersey, situsand only at that situs.B. BackgroundNational Telephone has a collective-bargainingagreement with CWA which represents its employ-ees.Local 581 has never represented NationalTelephone's employees. National Telephone has al-ways performed its business with its own employees.Glictronix Corporation and Automated Commu-nications are corporations engaged in the business ofcontract work in the intercommunications field.United Parcel Service, Inc., herein called UPS, is acorporation engaged in the business of deliveringpackages. It has offices in various states, including anew facility at Parsippany, New Jersey.Allan Electric Co., Inc., is a corporation engagedin electrical work. Its employees are represented byLocal 581. At all material times herein, Allan Electricwas engaged in electrical contracting work at theUPS facility at Parsippany, New Jersey.In August 1975' UPS, intentionally bypassing Al-lan Electric Co., contracted with Glictronix for theinstallation of an intercom and paging system at itsfacility in Parsippany. UPS imposed a strict deadlinefor the installation to be completed by September 18.Glictronix subcontracted this work to AutomatedCommunications, which in turn subcontracted thework to National Telephone.1Unless otherwise specified, all dates hereafter are 1975.223 NLRB No. 73 LOCAL581, IBEW539On Tuesday, August 26, National Telephone as-signed its employees to survey the work at the UPSsite.On Wednesday their installation work was unin-terrupted. On Thursday, August 28, however, KenSmith, the Local 581 steward at the UPS site, ap-proached the CWA workers, identified himself assteward, and claimed the work as belonging to Local581.The following day, Smith approached JamesBarber, the UPS regional projects engineer at theParsippany site, and claimed the work for Local 581.Smith further stated that, if the National Telephoneemployees continued to do the work, Local 581 em-ployees might not be able to work on the next work-day. Following this Barber arranged an agreementbetween Local 581 and CWA employees which pro-vided that each would continue working that day andthat the CWA employees would not work over thelong Labor Day weekend or on Tuesday until thebusiness representatives could meet in order to settlethe dispute. Neither Local 581 nor CWA employeesperformed any of the disputed work over the week-end.On Tuesday Local 581 Representative Frank Kellyand CWA Representative Joseph Clarkin met con-cerning the disputed work. However, they were un-able to reach any agreement. Clarkin testified that atthe meeting Kelly instructed Smith to pull the Local581 employees off the job if the National Telephoneemployees resumed work. Kelly testified that he toldSmith to come to his (Kelly's) office if the CWAworkers began working on the job.Upon learning of the representatives' failure to re-solve the dispute, Barber contracted Barry Glick ofGlictronix, Inc., and told Glick to settle the disputebetween the Unions in order to avoid any work de-lays or stoppages at the site. Later Tuesday af-ternoon, Glick informed National Telephone's vicepresident, Henry Koch, that National Telephone nolonger had the contract for the installation work.Glick also contacted Kelly and requested that Local581 members be referred to do the installation workat the Parsippany plant. The next day Local 581members reported to the worksite to perform the in-stallation of the paging and intercom system. Theycontinued on the job until installation was completedat the end of the next week.C. Contentionsof thePartiesLocal 581 contends that the notice of hearingshould be quashed because there is no jurisdictionaldispute properly before the Board.Itargues thatthere is no reasonable cause to believe a violation ofSection 8(b)(4)(D) of the Act occurred and the workin dispute has been completed. On the merits Local581 contends that the work should be assigned toemployees it represents because National Telephoneis incompetent to perform the work since, if it does, itwill be in violation of a New Jersey statute requiringelectrical contractors to obtain electricians' licenses.CWA contends that Local 581 has violated Section8(b)(4)(D) of the Act by threatening, coercing, or re-straining National Telephone to compel it to assignthe disputed work to members of Local 581. CWAfurther contends that the work should be assigned toitsmembers based upon past practice, the collective-bargaining agreement between CWA and NationalTelephone, skills and training, efficiency and econo-my of operation.D. Applicability of the ActBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat there is no agreed-upon voluntary method forresolving the dispute.At the hearing the parties agreed that there is noagreed-upon method for the resolution of the dis-pute.Local 581 contends that the dispute is moot be-cause the work in question is finished. The Board haslong held that a jurisdictional dispute is not moot, inspite of the completion of the work involved, wherethere is evidence of similar disputes between the par-ties in the past, or there is nothing to indicate thatsuch disputes will not arise in the future.' The recordindicates that National Telephone will continue toinstall the type of work involved within the geo-graphical jurisdiction of Local 581 and there is evi-dence that Local 581 will continue to assert exclusivejurisdiction over the work involved. There is a reallikelihood, therefore, that similar disputes will arisein the future. Accordingly, we find that the dispute isnot moot.We also find no merit in Local 581's contentionthat the notice of hearing should be quashed becauseitdid not engage in conduct proscribed by Section8(b)(4)(D) of the Act. The evidence establishes thatboth Smith and Kelly demanded that the work beassigned to Local 581 members. These demands wereaccompanied by assertions that Local 581 employees2InternationalUnion of Operating Engineers Local No. 18, AFL-C1O (FireProtection and Sprinkler Associates, Inc.).202 NLRB 1113, 1114 (1973):Sub-ordinate Union No. 30 of Illinois of The Bricklayers, Masons and PlasterersInternational Union of America, AFL-CIO (Cerro Copper and Brass Compa-ny), 159 NLRB 1430, 1434 (1966);Local Union 224 and Local Union 830.United Associationof Journeymen and Apprentices of the Plumbing and Pipe-fitting Industry of the UnitedStates andCanada, AFL-CIO (Bernard PipeLine Company),152 NLRB 902, 910 (1965). 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDmight not report to work if the CWA members con-tinued on the job. As a result of Local 58 l's demandsUPS' regional projects engineer, Barber, began topressure Glictronix to solve the dispute. In order toavoid a possible work stoppage and to settle the dis-pute, Glictronix terminated its subcontract with Na-tionalTelephone and performed the installationwork with Local 581 members. On the basis of thesefacts, and without resolving the issues of credibilityraised by the testimony, we are satisfied that there isreasonable cause to believe that a violation of Sec-tion 8(b)(4)(D) has occurred and that the dispute isproperly before us for determination.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work af-ter giving due consideration to various relevant fac-tors.' As the Board has stated, the determination in ajurisdictional dispute case is an act of judgmentbased on commonsense and experience in weighingthese factors.1.Collective-bargainingagreementsNeither Local 581 nor CWA has been certified bythe Boardas collective-bargainingrepresentative forNational Telephone's employees. However, NationalTelephone and CWA are parties to an "Article ofAgreement" whereby National Telephone recognizesCWA as theexclusivecollective-bargaining represen-tativeof its employees. That agreement is effectivefrom July 6, 1973, to July 6, 1976, a term covering therelevant times herein.2.Employer past practiceEvidence was adduced that in the performance ofits business National Telephone has always used itsown employees represented by CWA.3. Skills andtrainingThe work involved herein does not require specialskills or training for proper performance. In fact, thework is physical rather than mental in nature. Gener-ally, the work involves the laying of cables, the at-tachment of speakers and squawk boxes to ceilingsand walls, and the attachment of color and numbercoded wires to the speakers, receivers, and amplifiers.Essentially, training occurs on the job. The record3N. L. R. B.v.Radio&Television Broadcast EngineersUnion. Local 1212.International Brotherhoodof Electrical Workers, AFL-CIO /Columbia Broad-casting System/.364 U.S. 573 (1961).establishes that the employeesrepresented by CWAand Local 581 possessequallythe requisite skills toproperly perform the work in dispute.4.Area practiceThe evidence discloses that the practice of numer-ous electrical contractors in the New Jersey area is touse employees represented by Local 581 to performwork similar to that involved herein. The employerstestifying to their use of Local 581 members for suchwork indicated that they either have collective-bar-gaining agreements with Local 581 or have agree-ments with different locals of IBEW, and havesigned letters of assent with Local 581 covering workperformed in its jurisdiction.Local 581's contention that a New Jersey statuterequiring electrical contractors to obtain electricians'licenses precludes the award of the work to NationalTelephone employees represented by CWA is with-out merit. While the New Jersey law on its face is notclear as to its exact impact on this case, Local 581'scounsel authoritatively asserted at the hearing thatthe statute only "requires the licensing of the con-tractor and not the employee." Thus, the New Jerseystatute would not preclude CWA members from per-forming the work herein and it does not statutorilyimpose an area standard or practice of using onlyLocal 581 members to perform this work.ConclusionsUpon the record as a whole, and after full consid-eration of all relevant factors involved, we concludethat the employees of the Employer, represented byCWA, are entitled to perform the disputed work. Inreaching this conclusion, we have relied upon Na-tional Telephone's assignment of the disputed workto its own employees, the fact that the assignment isconsistent with National Telephone's past practice,and the collective-bargaining agreement betweenNational Telephone and CWA. The fact that mem-bers of both Unions possess the necessary skills andtraining to perform the work is determinative only tothe extent that it establishes that CWA membershave the ability to satisfactorily perform the work.Finally, we find that the area practice of using Local581 employees to perform similar work is insufficientto persuade us to award the work to Local 581 mem-bers.We shall, accordingly, determine the existingjurisdictional dispute by deciding that employeesrepresented by CWA, rather than those representedby Local 581, are entitled to the work in dispute. Inmaking this determination, we are assigning the dis-puted work to the employees of National Telephone LOCAL 581,IBEW541who are representedby CWA, but not to that Unionor its members.Scope of the DeterminationIn its brief CWA urged the Board to issue a broadaward which would encompass all future sites withinLocal 58l's geographical jurisdiction at which Na-tional Telephone would perform work similar to thework in dispute. No evidence was introduced at thehearing to show that Local 581, CWA, and NationalTelephone have been parties to previous work dis-putes. Instead, CWA seeks to rely upon jurisdictionaldisputes concerning similar interconnect systems,work which involved different locals of IBEW andCWA Internationalsand differentemployers.Wefind that the record will not support a finding neces-sary for thegrantingof a broad order, that the dis-pute promises to recur between the parties. Our pre-sent determination, therefore, is limited to the UPSParsipanny, New Jersey, facility, at which the disputearose.DETERMINATION OF DISPUTEPursuant to Section10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in this pro-ceeding,the NationalLaborRelations Board makesthe following Determination of Dispute:1.Employees of National Telephone and SignalCorporation representedby Local 1272, Communi-cationsWorkers of America,AFL-CIO,exclusively,are entitled to performthe workof wiring for andinstallation of horns, ceiling speakers,microphones,and intercom units for an address system at the Unit-ed Parcel Service,Inc., 799 Jefferson Road,Parsippa-ny, NewJersey, situs.2.Local 581,International Brotherhood of Elec-tricalWorkers,AFL-CIO,isnot entitled by meansproscribed by Section 8(b)(4)(D)of the Actto forceor require the assignment of the above work, or anypart thereof,to its members or to employees it repre-sents.3.Within10 daysfrom the date of this Decisionand Determination of Dispute,Local 581,Interna-tional Brotherhood of Electrical Workers,AFL-CIO,shall notify the Regional Director for Region 22, inwriting, whether or not it will refrain from forcing orrequiring,by means proscribed by Section 8(b)(4)(D)of the Act,the assignment of the disputed work in amanner inconsistent with this determination.